Broyles, C. J.
1. The several excerpts from the charge of the court, complained of in the motion for a new trial, when considered in the light of the remainder of the charge and the facts of the case, show no error.
2. The two grounds of the motion for a new trial complaining of the failure of the court to give certain instructions (not requested in writing) to the jury, show no cause for a reversal of the judgment, as those portions of the instructions which were applicable to the facts of the case were sufficiently covered by the charge given. The charge fully and fairly presented to the jury the issues in the case and the contentions of both parties.
3. The verdict was amply authorized, if not demanded, by the evidence; and the refusal to grant a new trial was not error.

Judgment affirmed.

MacIntyre and Guerry, JJ., concur.